Hemmings v Sutton (2017 NY Slip Op 04401)





Hemmings v Sutton


2017 NY Slip Op 04401


Decided on June 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2017

Renwick, J.P., Richter, Feinman, Gische, Kahn, JJ.


4181 601507/08

[*1]Beverly Hemmings, Plaintiff-Appellant,
vLeatrice Sutton, as Administratrix of the Estate of Percy Sutton, Defendant-Respondent.


Law Office of Andrea M.A. Osborne, Chestnut Ridge (Andrea M.A. Osborne of counsel), for appellant.
Law Office of Basem Ramadan LLC, New York (Basem Ramadan and Alan D. Bowman of the bar of the State of New Jersey, admitted pro hac vice of counsel), for respondent.

Judgment, Supreme Court, New York County (Barry R. Ostrager, J.), entered December 17, 2015, dismissing with prejudice the complaint seeking to enforce a promissory note, and bringing up for review an order, same court and Justice, entered on or about September 30, 2015, which, after a bench trial, directed that judgment be entered in favor of defendant, unanimously affirmed, with costs.
The trial court properly concluded that the note plaintiff sought to enforce was void due to a lack of consideration (see UCC 3-408; Samet v Binson, 122 AD3d 710, 711 [2d Dept 2014]). Plaintiff testified that the note was given in exchange for past economic, technological, and financial assistance, but failed to submit any documentary evidence of such work. The trial court found the claim to be not credible, and that finding is entitled to deference on appeal (see Matter of Metropolitan Transp. Auth., 86 AD3d 314, 320 [1st Dept 2011]; see also New Media Holding Co., L.L.C. v Kagalovsky, 118 AD3d 68, 78 [1st Dept 2014]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2017
CLERK